Submitted April 10, 1928.
The defendants are the owners of a lot in Bonnie Brae Section, Plan No. 1, of Farrell Borough. In May, 1927, they obtained a permit from the Borough to erect a garage on said lot. After its completion, one of them occupied part of it as a residence. Plaintiff, thereupon, filed a bill in equity asking that defendant be restrained from occupying said garage as a residence, setting forth that defendant's deed for said lot contained the following restrictions: "This conveyance is made subject to the conditions and restrictions that no dwelling shall be erected on any part of the above described premises less than two stories in *Page 37 
height, to be nearer the line of the street than 25 feet or to cost a sum less than twenty-five hundred dollars, no barn or stable of any kind shall be erected or maintained for the purpose of housing any kind of livestock, swine or fowl, that no other than a member of the Caucasian race shall occupy or inhabit any part of the above described premises except such occupancy or inhabitance as is necessary in the performance of labor in the erection and maintenance of a home for a Caucasian. These covenants to be covenants and to run with the land until the first day of October, A.D., 1928, at which time they shall cease and determine," and alleging that the building which defendant erected cost considerably less than twenty-five hundred dollars.
The court granted the preliminary injunction until final hearing and the defendant appealed. There seems to be no doubt that the occupation of the building as a residence was contrary to the covenant in the deed. We are satisfied that there was reasonable ground for the action of the court in awarding an injunction. Whether or not the other elements in the case may later on lead the court to dissolve it is not a matter of present concern to us. Brock v. Atlantic Refining Co., 268 Pa. 231; Beetem v. Carlisle Light Co., 265 Pa. 128; Stefanich v. Beaver Falls, 77 Pa. Super. 125.
Appeal is dismissed at the costs of the appellant.